Hurt, Judge.
Appellant was tried and convicted for the theft of three head of cattle, the property of Mrs. Martha Green. For conviction the State relied, 1st, upon the fact that some person had stolen the cattle; 2d, possession by defendant recently after the theft, etc. The rule governing such a case is, 1st, the corpus delicti, that is, that the property was stolen by some person; 2d, recent possession; 3d, failure to explain, when called upon circumtially or directly, to explain.
In this case defendant not only gave a reasonable explanation of his possession, but proved by a witness that his explanation was true. This he was not required to do. The State, however, impeached the witness by proving by a witness that defendant’s witness had stated that he knew nothing of the matter, and that he did not know why defendant wanted him as a witness, etc.
How, let us concede that under this state of case the jury were authorized to disregard altogether the evidence of the witness by whom defendant proved his explanation to be true, still there stands the explanation of the defendant, reasonably accounting for his *462possession of the cattle, consistently with his innocence. This explanation being reasonable, the State must prove it to be false. Nor will this burden be discharged by showing that a witness, introduced by the defendant for the purpose of proving the truth of his explanation, has denied any knowledge of the matter, or has made contradictory statements with regard to the same.
The State’s case is, therefore, simply one of recent possession, . with reasonable explanation, with no proof by the State of the falsity of the explanation. This being the case, the evidence is not sufficient to convict, and hence the verdict of the jury was riot supported by the evidence.
It is not necessary for ns to discuss the action of the court in overruling appellant’s motion to continue, or the overruling of the motion for new trial based upon this matter, as a new trial will rid the case of these questions. The judgment is reversed and the cause remanded.

Reversed and rema/nded. I

[Opinion delivered June 13, 1885.]